Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it should be a single paragraph on a single sheet.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7-8, it is unclear the coating material(s) (i.e., coating agent in solvent) are intended to be part of the instantly claimed invention.  If yes then a separate positive recitation of source or supply of coating agent in solvent should be recited in the body of the claim.  Currently, the coating material(s) is recited as intended use in the description of the mixing system.  Clarification is necessary. 
In claim 7, Applicants use the term “type” which is a relative term.  It is suggested that “type” be removed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Mixing system of claims 1 and 13.
Liquid delivery system of claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 

The mixing system invokes the provisions of 35 U.S.C. 112(f) and this system has been interpreted include mixing tanks in accordance with the disclosure [0045] or any art recognized equivalent mixing structure.

The liquid delivery system invokes the provisions of 35 U.S.C. 112(f) and this system has been interpreted include a pump in accordance with the disclosure [0037] or any art recognized equivalent pumping structure.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                   Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McDill et al (US 2,033,044) in view of Creason et al (US 5,101,763).
McDill sets forth an application system for forming protective coatings over perishable items comprising a bed (i.e., brush pathway, 11; see Figs. 1 & 3) comprising a plurality of rollers, wherein each of the rollers is configured to rotate at a predetermined rotational rate, thereby causing the perishable items on the bed to rotate; one or more sprayers (i.e., drip applicator, 18) over first portion of the bed; and one or more blowers (i.e., hood 32 w/fan 33) over a another or second portion of the bed.  McDill is silent concerning a mixing system configured to prepare a mixture comprising a coating agent in a solvent and a liquid delivery system connected inline between the mixing system and the one or more sprayers. Creason recognizes in the art, in coating of wax and fungicide to fruit (see abstract) and teaches a mixing system (i.e., mixing tank 35, see Fig. 1) configured to mix coating agent (i.e., fungicide) in solvent (i.e., wax) (see col. 3, lines 24-32) and a liquid delivery system (i.e., pump 36) connected in line between the mixing system and one or more sprayers to sprayer assembly 13 through conduit 36a as evidenced by Fig. 1 and col. 3 lines 24-32.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the McDill application system in view of teaching of Creason for allowing precision mixing of coating agent and solvent thereby allowing greater control of mixture concentration.

Regarding claim 3, the application system as defined by the combination above would meet the claimed recitation because McDill sets forth the that after mixture is applied to the fruit, the fruit is moved over to another portion of the bed (to the right side of brush way 11 to drying zone 31 as shown in Fig. 1) and while the fruit is rotating and are over the portion of the bed, one or more blowers at least partially remove solvent from surfaces of the fruit thereby causing protective coating to be formed on over the fruit. 
Regarding claim 4, the application system as defined by the combination above is silent concerning the mixing system causing at least 95% of coating agent particles in the mixture to have a size in a range of 50 nm to 2000 nm after the mixture has been mixed in the mixing system between 5 and 30 minutes. Creason sets forth the mixing system (i.e., mixing tank 35) which causes coating agent particles to have a predetermined size in the mixture (i.e., of wax and 
Regarding claim 5, the application system as defined by the combination above is silent concerning of coating agent particles in the mixture to have a size in the range of 75 to 1000nm.  However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617, F.2d 272, 205 USPQ 215 (CCPA 1980).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine the optimum size range of the coating agent particles in the mixture in so long as coating remains on the fruit for an extended length of time.
Regarding claim 6, McDill provides for rollers comprising brushbed rollers (see brushes 12, 17, and 34; Figs. 3 & 9).
Regarding claim 7, the application system as defined by the combination above would meet the instant claim limitation because McDill sets forth one or more rollers in first portion of the bed of a first type (i.e., hair brushes 17) in the left portion as shown in Figs. 1 & 3, page 3, right col., lines 5-10 and one or more rollers in the second portion of the bed comprising second type brushes (34) in the right portion of fine material (see pg 3, right col. lines 12-16).  Thus, brushes 34 are different from brushes 17. 
Regarding claim 8, see McDill with blowers configured to heat air or gas dispensed therefrom (see hood (32) connected to fan (33) that passes heated air onto the fruit (see Fig. 1).

Regarding claim 10, the application system as defined by the combination above is silent concerning the entire length of the bed being less than 20 feet.  However, determination of a suitable length of the bed to effect spray coating and drying of the conveyed fruit using minimal space or footprint would be made via routine experimentation in so long as efficient spray coating and drying of the coating on the fruit results.
Regarding claims 11 and 12, the application system as defined by the combination above would provide for suitable timed drying so as to dry the coating on the fruit without damaging the fruit.  
Regarding claim 13, McDill provides an application system and method of forming protective coating on perishable items (i.e., fruit) comprising providing the application system comprising a bed (i.e., brush pathway, 11; see Figs. 1 & 3) comprising a plurality of rollers, wherein each of the rollers is configured to rotate at a predetermined rotational rate, thereby causing the perishable items on the bed to rotate; one or more sprayers (i.e., drip applicator, 18) over first portion of the bed; and one or more blowers (i.e., hood 32 w/fan 33) over a another or second portion of the bed.  While the perishable items or fruit are rotating and are over the first portion of the bed, the mixture is applied to the perishable items via the one or more sprayers; and while the perishable items or fruit are rotating and are over the second portion of the bed, one or more blowers to at least partially remove the solvent from the surfaces of the perishable items, thereby causing the protective coating to be formed over the perishable items. McDill is 
Regarding claim 14, see the response to claim 4.
Regarding claim 15, see the response to claim 5.
Regarding claim 16, see the response to claim 4.
Regarding claim 17, the application system and method as defined by the combination above would meet the instant claim limitation because McDill sets forth one or more rollers in first portion of the bed of a first type (i.e., hair brushes 17) in the left portion as shown in Figs. 1 & 3, page 3, right col., lines 5-10 and one or more rollers in the second portion of the bed comprising second type brushes (34) in the right portion of fine material (see pg 3, right col. lines 12-16).  Thus, brushes 34 are different from brushes 17. 
Regarding claim 18, McDill sets forth blowers heating air or gas dispensed therefrom while fruit are over in the second portion of the bed (see hood (32) connected to fan (33) which passes heated air onto the fruit, Fig. 1). 

Regarding claim 20, the application system and method as defined by the combination above is silent concerning the entire length of the bed being less than 20 feet.  However, determination of a suitable length of the bed to effect spray coating and drying of the conveyed fruit using minimal space or footprint would be made via routine experimentation in so long as efficient spray coating and drying of the coating on the fruit results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents set forth the state of the art with respect to fruit washing/handling system and/or method:  Sardo et al (US8904952), Goetz (US8,445,045), and Ecker (US 6,148,989).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
2/25/2022